STATE OF VERMONT
SUPERIOR COURT                                                            ENVIRONMENTAL DIVISION
Environmental Division Unit                                                  Docket No. 35-3-13 Vtec

                          N.E. Materials Group Amended A250 Permit

                                    ENTRY REGARDING MOTION

Count 1, Act 250 District Commission Decision (35-3-13 Vtec)

Title:            Motion to Amend/Alter (Motion 14)
Filer:            North East Materials Grp., LLC
Attorney:         James P.W. Goss
Filed Date:       March 21, 2016

Response filed on 04/05/2016 by Attorney Laura Bucher Murphy for party 2 Co-counsel
      Opposition

Reply to Response filed on 04/18/2016 by Attorney James P.W. Goss for NEMG

The motion is GRANTED IN PART and DENIED IN PART.

        Pending before the Court is a motion filed by Applicant North East Materials Group, LLC
(NEMG) to alter our final merits decision in the case of In re North East Materials Group
Amended A250 Permit. In response to the motion, Appellants in this matter, a group of
twenty-six neighbors collectively known as “Neighbors for Health Communities,” also argued
for an altered judgment, but on different bases.
         The underlying matter is an appeal from a district commission decision granting an Act
250 permit to NEMG to operate a hot-mix asphalt plant on the Rock of Ages1 quarry tract in
Barre, Vermont (the Project). The District 5 Environmental Commission granted the Act 250
permit in February 2013, but limited asphalt production to an average of 4,500 tons per week
during any given 45-day period (a “rolling average production limit”). Neighbors appealed the
District Commission’s decision, seeking denial of the permit. NEMG cross-appealed, challenging
the rolling average production limit. NEMG continued to operate its asphalt plant under the
district commission permit while the appeal was pending.
         The Court issued a decision on the merits on March 11, 2016. In our decision, we
approved NEMG’s application, subject to three conditions. One condition required that,
“[w]hen using public roads, trucks associated with the Project will remain in their lane of travel
at all times, including when traveling on the sharp curve in Graniteville Road at the intersection
of Graniteville Road and Baptist Street.” We also interpreted a stipulation the parties filed
before trial to waive NEMG’s challenge to the rolling average production limit in its permit. Our
decision noted, however, that even if the rolling average production limit were within our

     1
         The Rock of Ages Corporation is a co-applicant in this appeal.
scope of review, we would maintain the limit because our positive findings under several Act
250 criteria were based on observed impacts from the Project while the production limit was in
place. See In re N.E. Materials Grp. A250 Permit, No. 35-3-13 Vtec, slip op. at 2 n.3 (Vt. Super.
Ct. Envtl. Div. Mar. 11, 2016).
         In its motion to alter judgment, NEMG objects to the lane-of-travel condition and the
perceived waiver of its challenge to the rolling average production limit. NEMG asks the Court
to remove the lane-of-travel condition, arguing that the Court does not have jurisdiction to
impose this condition and that the condition is unenforceable. As to the rolling average
production limit, NEMG argues that the stipulation was never meant to waive the production-
limit issue and that the project complies with Act 250 without the limit. In their response,
Appellants also take issue with the lane-of-travel condition, arguing that the condition is
“meaningless.” They urge the Court to require NEMG’s customers to avoid the HCL curve
altogether.2 With regard to the rolling average production limit, Appellants agree that the pre-
trial stipulation was not meant to waive the production-limit issue, but they urge the Court to
continue to impose the condition.
       A party may move to alter or amend judgment within ten days of the judgment’s
issuance. V.R.C.P. 59(e). Rule 59(e) gives a court broad power to alter or amend a judgment.
See V.R.C.P. 59(e), Reporter’s Notes. A court may “revise its initial judgment if necessary to
relieve a party against the unjust operation of the record resulting from the mistake or
inadvertence of the court and not the fault or neglect of a party.” Rubin v. Sterling Enters., Inc.,
164 Vt. 582, 588 (1996).
        With regard to the lane-of-travel condition, the Court DENIES in part NEMG’s motion to
alter and maintains the condition as written. A tribunal reviewing an Act 250 application has
the power to impose “appropriate” conditions that are an “allowable proper exercise of the
police power.” 10 V.S.A. § 6086(c). Conditions are generally valid under this provision if they
are “reasonable.” See In re Quechee Lakes Corp., 154 Vt. 543, 549 n.4 (1990). A reviewing
tribunal has “broad authority to tailor permit conditions to reduce the environmental impacts
of proposed projects.” In re J. Philip Gerbode, No. 6F-357R-EB, Findings of Fact, Conclusions of
Law, and Order, at 9 (Vt. Envtl. Bd. Mar. 26, 1991).
       Reviewing tribunals frequently impose conditions that relate to the behavior of parties
not before the court, especially when those conditions relate to traffic. See e.g., In re
Hannaford Bros. Co. & Southland Enters., Inc., No. 4C0238-5-EB, Findings of Fact, Conclusions of
Law, and Order (Altered), at 26 (Vt. Envtl. Bd. Nov. 27, 2002) (imposing condition that
applicant’s customer’s forklifts and delivery trucks adhere to noise emission standard). While it
would pose due process concerns if we were to attempt to penalize those third parties for their
behavior, where the consequences attach to the permittee, the condition is properly imposed
on “the project.”
       NEMG argues that this condition is unenforceable, and we may not impose
“unenforceable” permit conditions, citing In re Old Vermont Wood Products., No. 5W 1305-EB,
Findings of Fact, Conclusions of Law, and Order, at 16 (Vt. Envtl. Bd. Aug. 19, 1999). In Old
Vermonter, the Environmental Board rejected a proposed permit condition because the
condition was so vague an enforcement agency would not be able to tell if it had been violated.


      2
        Appellants also suggested that the Court should order NEMG to re-site the Project. We will not consider
this suggestion because such a revision would fundamentally alter the proposed project, and likely require
remand. See In re Lathrop Ltd. P’ship, 2015 VT 49, ¶ 99.
Id. Here, an enforcement agency will have no difficulty enforcing the Court’s condition: if a
truck passes over the road’s centerline, the condition will be violated.
         When NEMG argues that the condition is unenforceable, it is really arguing that it is “un-
compliable” to ensure compliance because NEMG does not have the legal power to control its
customers’ truck drivers. But NEMG can ensure that its customers do not violate the condition
through contracting with customers,3 just as applicants frequently must ensure compliance
with their permits by controlling the behavior of independent contractors on their site. For
instance, NEMG could require that its customers not use tractor-trailer-sized trucks, since the
evidence showed that dump trucks have no difficulty staying in their lane. Or it could require
that, if its customers use tractor trailers, those larger trucks use different access routes so the
trucks don’t pass through the HCL at all.4 The Court would have the power to impose either of
these requirements as conditions of the permit. By imposing the lane-of-travel condition, the
Court gives Applicant more flexibility and control in determining the manner of compliance. As
the Environmental Board has frequently said when it imposes conditions involving parties not
before the Board: “Applicant, or its successors in interest, are responsible for complying with
the conditions . . . . The method by which the permit holder achieves compliance is not of
concern to the Board.” In re Liberty Oak Corp., No. W0496-EB-1, Findings of Fact, Conclusions
of Law, and Order, at 5–6 (Vt. Envtl. Bd. Jan. 14, 1988).5
       Appellants argue that the lane-of-travel condition is meaningless because state law
already requires vehicles to remain in their lane of travel. The Court disagrees. While state law
already requires this, the condition adds new penalties, new enforcement mechanisms, and
new incentives to comply with existing law. Thus, the condition is not duplicative or
meaningless.
        Turning to the rolling average production limit, both parties agree that the pre-trial
stipulation was not meant to remove the production-limit issue from our scope of review. To
prevent injustice, we GRANT in part NEMG’s motion and will alter the merits decision to show
that NEMG did not waive its challenge to the rolling average production limit, and to examine
whether the Project complies with Act 250 the more permissive limit—180 tons per hour—that
NEMG proposes.
       For reasons explained more fully in the altered Merits Decision that accompanies this
entry order, we conclude that truck noise from the Project does not comply with Criterion 8
with only a 180-ton-per-hour production limit. We acknowledge that the sound-modeling
evidence NEMG submitted at trial demonstrated hourly Leq sound levels from truck traffic
based on an assumed limit of 180 tons per hour. Nonetheless, loud truck noises (measured in

      3
         At NEMG’s hot-mix asphalt plant, “asphalt is manufactured on an as-needed, per-truck-load basis.” In re
N.E. Materials Grp. A250 Permit, No. 35-3-13 Vtec, slip op. at 4 (Vt. Super. Ct. Envtl. Div. Mar. 11, 2016). NEMG
therefore presumably has communication with its customers before delivery, and therefore has the ability to
control some aspects of transport though contract.
      4
         There are two proposed access points to the Project: a northern access point on Graniteville Road and a
southern access point on Pirie Road. Trucks leaving the site through the southern access point would approach
Lower Graniteville via Baptist Street. At Baptist Street’s junction with Graniteville Road, trucks coming from
Baptist Street would drive straight to continue onto Graniteville Road, and would not have to navigate the sharp
curve in Graniteville Road. Though the southern access point is not yet open, NEMG could open the access point
and require customers to use this point.
      5
        NEMG has also suggested that the lane-of-travel condition would enable an angry customer to jeopardize
its permit by intentionally crossing over the centerline on the HCL curve. This is not a credible scenario, since the
Natural Resources Board, which has exclusive power to enforce Act 250 permits, see In re Treetop Dev. Co. Act 250
Dev., 2016 VT 20, ¶ 13, has sound enforcement discretion.
Lmax, not Leq) would occur substantially more frequently without a rolling average production
limit, and, at their theoretical maximum, would cause undue adverse aesthetic impacts. We
therefore conclude that the rolling average production limit is necessary to control aesthetic
impacts from truck noise under Criterion 8.
       An altered Merits Decision reflecting the above changes accompanies this entry order.

So ordered.

Electronically signed on April 18, 2016 at 10:54 AM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




Notifications:
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Pamela Austin
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Russell Austin
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Julie Barre
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Suzanne Bennett
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Jane Berard
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Lori Bernier
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Marc Bernier
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Charles Brown
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Melyssa Danilowicz
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Michael Danilowicz
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Cathy DeGreenia
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Forrest DeGreenia
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Earl Everhart
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Cynthia Fitzgerald
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Kaley Grenier
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Kirt Johnson
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Victoria Johnson
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Steve Martin
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Frederick McGrath
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Gustave Osterberg
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Rock Pariseau
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Dana Robinson
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Ricky Safford
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Padraic Smith
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Suzanne Smith
Laura Bucher Murphy (ERN 5042), Attorney for Appellant Denise Viens-Kirkpatrik
Elizabeth Lord (ERN 4256), Attorney for Interested Person Agency of Natural Resources
Gregory J. Boulbol (ERN 1712), Attorney for Interested Person DO NOT USE Natural Resources
Board
James P.W. Goss (ERN 1997), Attorney for Cross Appellant North East Materials Grp.LLC
Interested Person Barre Housing Authority
Elaine O'Grady (ERN 5799), Attorney for party 28 Co-counsel
Alan Philip Biederman (ERN 1015), Attorney for party 31 Co-counsel
James P.W. Goss (ERN 1997), Attorney for Cross Appellant Rock of Ages Corp.
Megan O'Toole (ERN 5149), Attorney for party 28 Co-counsel

khambley